DAUKSCH, Judge.
The question on appeal is whether Section 61.12, Florida Statutes (1975), applies to judgments for alimony, suit money and child support as well as orders for the same. Hall v. Air Force Finance Center, etc., 344 So.2d 1340, 1343 (Fla.1st DCA 1977), an*520swers the question. Sub judice, the mother obtained a foreign judgment against the father for child support and sued in Florida to make the foreign judgment a Florida judgment and then to garnish his salary. The husband defended by saying Section 61.12, Florida Statutes (1975), only applied to orders and not to judgments. We like the First District Court of Appeal in Hall, supra, hold that Section 61.12, Florida Statutes (1975), applies to judgments for alimony, suit money and child support, as well as orders for the same.
Appellant cites Noyes v. Cooper, 216 So.2d 799 (Fla.3d DCA 1968), as authority but we have considered De Castro v. De Castro, 334 So.2d 834 (Fla.3rd DCA 1976), as limiting that holding because the court somehow determined Noyes v. Cooper, supra, had to do with sums due under a property settlement.
The Order denying Defendant’s Motion for disallowance and/or dissolution of garnishment and the Final Judgment in garnishment, both entered below, are AFFIRMED.
ALDERMAN, C. J., and LETTS, J., concur.